Case 1:11-cv-00691-LAK-RWL Document 2091-12 Filed 10/02/18 Page 1 of 9




       EXHIBIT 12
            Case 1:11-cv-00691-LAK-RWL Document 2091-12 Filed 10/02/18 Page 2 of 9




From:                           John van Merkensteijn <jhvm@rossteq.com >
Sent:                           Saturday, October 22, 2016 3:24 PM
To:                             'John van Merkensteijn'
Subject:                        FW: Deal terms attached
Attachments:                    INVESTOR.Summary.July2016.docx

Categories:                     KF2




                 John H. van Merkensteijn 111
                 Managing Director
                 Rossi Technologies LLC
                 60 Riverside Boulevard
                 Suite 2101
                 New York, NY. 10069
                 Phone (212) 769-4055
jhvm@rossteq.com

From: Steven Donziger
Date: Sunday, July 10, 2016 at 6:58 PM
To: Bill Twist
Cc: "John H. van Merkensteijn Ill"
Subject: Re: Deal terms attached
Resent-From:


There are no priority shares. Shares are a percentage of the total claim owed which is now a little over $11b
with statutory interest in Canada. Expenses come off the top upon recovery. There are approximately $10
million in expenses plus some outstanding fees we owe various law firms; this number could rise modestly in
coming years as most costs at behind us. On a $10b recovery, the amount of funds available to pay expenses,
investors, and lawyers will be approximately $1.5b and could be as high as $3b depending on how many
shares we issue to sustain the case going forward.

I can explain the economics in more detail on Tuesday or feel free to follow up with questions in the
meantime.

The larger point is that absent some unforseen event, there will be plenty of funds to pay investors should
there be a recovery. Payments to investors are also securitized by a commitment from our Canadian lawyer
(who will be collecting the funds in Canada and holding them in escrow until distributed) in addition to the
authorized client representatives. Several sophisticated individuals have performed due diligence and
invested, including two just in the last few weeks.




                                                       1




                                                                                                        JVM 002161
           Case 1:11-cv-00691-LAK-RWL Document 2091-12 Filed 10/02/18 Page 3 of 9

I am also attaching an updated investor summary (dated July 2016) that includes the recent U.S. Supreme
Court decision restricting the use of the RICO statute. Please use this summary, rather than the one I sent you
yesterday.

Again, please reach out with any more questions.

Thanks!

Best, Steven

From: Bill Twist
Sent: Sunday, July 10, 2016 6:36:26 PM
To: Steven Donziger
Cc: John H. van Merkensteijn III
Subject: Fwd: Deal terms attached


Steven,
Are there any priority shares in the mix or are everyone's shares treated the same? The shares are expressed as a
percentage of what? — total recovery less debts and expenses???
Bill



       Begin forwarded message:

       From: Steven Donziger <sdonziger@donzigerandassociates.com>
       Subject: Deal terms attached
       Date: July 10, 2016 at 3:25:31 PM PDT
       To: "btwist@pachamama.org" <btwist@pachamama.org>

       Confirmed for Tuesday at 1. Thanks for setting it up.

       Also, here is the analysis of the U.S. Supreme Court decision on the RICO matter (going to
       incorporate it into the investment summary I sent you):

       http://www.csrwire.com/press releases/39075-U-S-Supreme-Court-Deals-Blow-to-Chevron-
       on-Ecuador-Pollution-Case-In-Latest-RICO-Decision



        U.S. Supreme Court Deals Blow to Chevron on Ecuador ...
       www.csrwire.com


       NEW YORK, Jun. 27 /CSRwire/ - Chevron last week suffered a major setback when a U.S. Supreme Court decision s




                                                        2




                                                                                                          JVM 002162
Case 1:11-cv-00691-LAK-RWL Document 2091-12 Filed 10/02/18 Page 4 of 9


                               CONFIDENTIAL MEMORANDUM

   1.      INVESTMENT OPPORTUNITY.

   This is an opportunity to support a landmark case for justice for the thousands of people in
   Ecuador who have suffered as a result of the Chevron Corporation's deliberate actions in
   contaminating the Ecuadoran rainforest.

   As detailed below, the Claimants hold an enforceable judgment from Ecuador's highest court in
   an amount in excess of $9,500,000,000 against Chevron (the "Judgment"). Because of
   statutory interest, that judgment has grown to roughly $10,500,000,000 in Canada. Further
   funds are currently being sought by the Claimants to, among other things, finance an
   international enforcement strategy in Canada to ensure that Chevron meets its legal obligations
   under the Judgment. In exchange for providing funding in support of the Claim, Investors will
   receive the right to an agreed upon share of the proceeds received by the Claimants in respect of
   the Claim Further details are available for qualifying investors.

   The Claimants have put together a world-class team to manage the enforcement of the
   Judgment. In Canada, they are represented by Alan Lenczner of Lenczner Slaght in Toronto. In
   Brasil, they are represented by Sergio Bermudes Advogados en Rio de Janiero. Other best of
   breed law firms and service-providers will be engaged in other jurisdictions, as appropriate.
   International enforcement is necessary because Chevron, in anticipation of losing the Ecuador
   case, stripped its remaining assets from the country during the proceeding and now refuses to
   pay the judgment.

   Copies of significant court decisions and media coverage can be accessed via the links at
   the end of this document. Chevron's relevant court filings can be found at
   www.Chevron.com or via the contact below.

   2.      BACKGROUND.

   From 1964 to 1992, Chevronl built and operated more than 350 well sites and oil production
   facilities in an approximately 1,500 square mile concession area in Ecuador's rainforest. This
   concession area is home to five indigenous groups and approximately 80 farmer communities.
   Throughout the course of its operations in Ecuador, Chevron committed multiple acts of
   environmental contamination that left a legacy of environmental contamination and
   degradation from which the local population continues to suffer today. The amount of oil and
   contaminated water discharged into the Amazonian rainforest by Chevron is several orders of
   magnitude greater than the BP Deepwater Horizon spill. Moreover, the trial court found that
   Chevron's contamination was intentional, not accidental, and resulted from, among other
   things, Chevron's grossly substandard practices carried out over decades of its drilling
   operations in Ecuador. The litigation was held in Ecuador at Chevron's request after the
   company agreed to accept jurisdiction there and to abide by any judgment, subject only to
   enforcement defenses available under New York state law.

   The Ecuadorian trial court and the appellate court (in its affirmation such Judgment) found that,
   during its operations of this concession, Chevron deliberately:

   o    dumped many billion of gallons of production water (containing BTEX, TPH and
        polycyclic hydrocarbons) directly into the Ecuadoran rainforest floor and the
        nearby rivers and streams used by residents for drinking and bathing;

   o    gouged more than 900 unlined open waste pits out of the jungle floor — pits that to

   1 Texaco Petroleum Company was a wholly-owned subsidiary of Texaco, Inc. at all times during its
   operations in Ecuador until Chevron and Texaco, Inc. merged in 2001.




                                                                                                       JVM 002163
Case 1:11-cv-00691-LAK-RWL Document 2091-12 Filed 10/02/18 Page 5 of 9

         this day continue to leach toxic waste into soils, groundwater and streams;

   o     burned hundreds of millions of cubic feet of gas and waste oil into the atmosphere,
         poisoning the air and creating "black rain" that inundated the area during tropical
         thunderstorms; and

   o     violated then-current U.S. industry standards, Ecuadoran environmental law,
         Chevron's own contract with the Ecuadoran government (which prohibited
         Chevron from using production methods that contaminated the environment) and
         international law.

   Even Chevron's own internal audits of the environmental impacts found extensive
   contamination at Chevron's oil production facilities. The Ecuadorian trial court also took note
   of evidence that cancer rates in the concession area where Chevron operated are significantly
   higher than the norm, according to independent health evaluations. Several indigenous groups
   have seen their cultures decimated, largely because of Chevron's intentional contamination.

   3.       JUDGMENT AGAINST CHEVRON IN ECUADOR.

   On February 14, 2011, the Lago Agrio trial court entered the Judgment against Chevron, which
   was subsequently affirmed by the Sucumbios intermediate appellate court on January 3, 2012.
   The Judgment and affirmation collectively awarded the following amounts to or for the benefit
   of the Claimants:

   )%.   USD $8,646,000,000.00 in basic damages (the "Remediation Award");

   )%.   an additional USD $8,646,000,000.00 in punitive damages (the "Punitive Damages
         Award"); and

         an additional amount equal to ten percent (10%) of the Remediation Award (the "10%
         Award")

   On January 3, 2012, the intermediate appellate court issued its order affirming the Judgment in
   its entirety. On November 13, 2013, Ecuador's National Court of Justice unanimously affirmed
   the liability portion of the judgment, but removed the punitive damages award. Chevron has
   one further and limited appeal pending before Ecuador's Constitutional Court that does not stop
   the enforceability of the Judgment now, since Chevron failed to request for and post a bond —
   the only way that such enforceability can be suspended.

   4.       ENFORCEMENT OF ECUADOR JUDGMENT IN CANADA.

   On May 30, 2012, the Ecuadorian claimants filed an action to seize Chevron's assets in Canada
   (estimated to be worth roughly $15 billion) to satisfy the entirety of the Ecuador judgment.
   Chevron tried to block the action, largely by claiming the Ecuadorians could not establish
   jurisdiction given that Chevron's assets in Canada were held by a wholly-owned subsidiary. On
   December 17, 2013, the Ontario Court of Appeal unanimously rejected Chevron's arguments
   and ruled in a 3-0 decision that the villagers could proceed with their enforcement action.
   Chevron appealed to Canada's Supreme Court. On September 4, 2015, Canada's Supreme
   Court ruled unanimously in favor of the Ecuadorians in a 7-0 decision. In all, the Ecuadorians
   have swept each of the ten appellate judges in Canada to rule on the jurisdictional aspects of the
   case; the same holds for all eight Ecuadorian appellate judges to rule on the merits of the case.
   The villagers now have an 18-0 record in Ecuador and Canada among appellate judges.

   Armed with the unanimous Supreme Court ruling on jurisdiction, the Ecuadorians forced
   Chevron in October 2015 to file a written defense in the trial court in the Ontario Superior Court
   of Justice in Toronto. The villagers subsequently filed a motion to strike Chevron's defenses to



                                                                                                   2




                                                                                                        JVM 002164
Case 1:11-cv-00691-LAK-RWL Document 2091-12 Filed 10/02/18 Page 6 of 9

   the enforcement action on the grounds they were already litigated and resolved in the
   company's preferred forum of Ecuador, where the underlying trial was held. Chevron filed a
   motion again raising its largely repetitive jurisdictional arguments. A hearing on the motions is
   scheduled for September 12, 2016. If the Canada trial court rules in favor of the villagers and
   strikes most or all of Chevron's defenses, the enforcement action will be scaled back
   considerably and the time frame to a final resolution likely will accelerate.

   If there is no settlement and the villagers prevail in their recognition action in Canada, Chevron
   will have a right to appeal the decision the Ontario Court of Appeal and ultimately to Canada's
   Supreme Court. Interest on the Ecuadorian judgment in Canada is running at 3% per annum, or
   approximately $275 million annually

   5.   RELATED LITIGATION — U.S.

   On February 1, 2011, Chevron filed a civil action in the SDNY against the Claimants, certain of
   Ecuadoran and U.S. counsel, and other advisors to the Claimants. In its complaint, Chevron
   alleged, among other things, that the defendants named in this civil action violated the
   Racketeer Influenced and Corrupt Organizations Act (RICO), by committing what Chevron
   tried to characterize as "fraud" and "extortion" (e.g. "fraudulently" pursuing claims the
   defendants "knew" to be meritless and "extorting" Chevron though public pressure into paying
   a settlement). Count 9 of Chevron's RICO complaint requested a declaratory judgment that any
   judgment from the Ecuadorian trial court be rendered unenforceable because of inherent fraud
   in the Ecuadorian judicial system. In February 2011, Judge Kaplan of the Southern District of
   New York, without any supporting precedent, granted Chevron's request for a preliminary
   injunction (the "Preliminary Injunction") that purported to bar enforcement of the Judgment
   anywhere in the world, pending the outcome of the RICO proceeding. Information later
   emerged that Judge Kaplan held undisclosed investments in Chevron while making this and
   other rulings in the case.

   The defendants appealed and on September 19, 2011 — the first day after oral argument -- the
   Second Circuit issued a summary order vacating the Preliminary Injunction in its entirety. On
   January 26, 2012, the Second Circuit issued its written opinion dismissing the Preliminary
   Injunction and the claim for declaratory relief under Count 9 in its entirety on grounds that a
   court's power to determine the enforceability of a foreign judgment could only be exercised
   when a plaintiff-creditor had sought enforcement under its recognition laws and not as an
   affirmative lever to bar recognition actions in its courts and, much less, around the world.
   Notably, the Second Circuit ruling stated that the "[Claimants] hold a judgment from an
   Ecuadorian court. They may seek to enforce that judgment in any country in the world where
   Chevron has assets." In addition, it should be noted that the Ecuadorian appellate court
   specifically confirmed that it had considered and rejected all of Chevron's claims regarding
   fraud by the Claimants.

   After the Preliminary Injunction was reversed on appeal, Judge Kaplan allowed Chevron to
   continue to pursue its civil RICO claims During a trial in late 2013, Judge Kaplan openly
   disparaged the Ecuadorians and their counsel, denied the villagers and their counsel a jury, and
   refused to consider any of the voluminous evidence of environmental contamination relied on
   by Ecuador's courts to find Chevron liable. He also allowed Chevron to pay $2 million to a fact
   witness who claimed, without any credible corroborating evidence and after 53 days of
   coaching by Chevron's lawyers, that certain of the defendants offered a bribe to the Ecuador
   trial judge in exchange for ghostwriting a favorable judgment. (The allegations already had
   been rejected by Ecuador's Supreme Court.) On March 4, 2014, Judge Kaplan found the
   defendants liable for the RICO violations and imposed an order prohibiting them from
   enforcing their judgment in the United States or collecting it anywhere in the world. That
   decision is currently under appeal to the same court that previously reversed Judge Kaplan's
   preliminary injunction ruling. The Kaplan decision has no dispositive impact on any
   enforcement action in Canada or other jurisdictions, as affirmed by the actions of the appellate



                                                                                                   3




                                                                                                        JV1V1 002165
Case 1:11-cv-00691-LAK-RWL Document 2091-12 Filed 10/02/18 Page 7 of 9

   courts (including the country's Supreme Court) as explained above.

   Subsequent to the RICO decision, and while the appeal was pending, Chevron suffered two
   significant setbacks that we believe have caused the factual predicate of its claims to unravel.
   First, Chevron's main witness in the RICO case (Alberto Guerra) to whom it had paid $2
   million recanted key portions of his testimony related to the bribery allegation and admitted he
   had lied on the stand. Second, a computer forensic analysis ordered by a separate international
   arbitration panel hearing a dispute between Chevron and Ecuador's government (described
   below) concluded that the trial court judgment had in fact been authored by the trial judge, and
   had not been ghostwritten as Chevron had alleged and Judge Kaplan had concluded. In fact, this
   analysis found that the trial judge opened and saved a draft document on his office computer
   that became the judgment at least 480 times. These developments have been brought to the
   attention of the appellate court hearing the appeal of Judge Kaplan's decision.

   The U.S. Supreme Court also dealt a severe blow to Chevron's prospects in the RICO matter
   when it ruled in June 2016 to severely restrict the application of the law. This is another factor
   that we believe has a negative impact on Chevron's prospects in this aspect of the litigation.
   (See here for background on this court decision.)

   6.      RELATED LITIGATION — INTERNATIONAL ARBITRATION.

   In September 2009, Chevron sued the Republic of Ecuador ("ROE") under Ecuador's Bilateral
   Investment Treaty (BIT) with the United States, which permits private, commercial arbitration
   between investors and host country governments. Chevron's claims revolve primarily around a
   series of settlement and release agreements with Ecuador, which Chevron argues relieve it from
   liability for environmental impact arising out of its activities in Ecuador, including liability for
   any judgment rendered in the Lago Agrio case. Alternatively, Chevron asserts that the releases
   require the ROE to indemnify it for any sums collected against Chevron in any Lago Agrio
   judgment.

   During the BIT proceedings, the arbitration panel has issued "interim orders" and "interim
   awards" purporting to order the ROE to use all measures necessary to enjoin all enforcement of
   any judgment against Chevron in the Lago Agrio case. The ROE has argued that Ecuadoran
   constitutional separation of powers principles prevent the executive branch of government from
   interfering in any way with the judicial process, in particular on behalf of any particular litigant,
   and that, accordingly, the ROE has very few measures "at its disposal." Accordingly, the ROE
   has taken the position that it has complied with the interim orders and award, while
   simultaneously arguing that such ruling are inappropriate, unnecessary and beyond the scope of
   the BIT arbitrators' power and, as such, should be vacated.

   In addition, the Ecuadorian appellate court has ruled on more than one occoasion that neither it
   nor any Ecuadoran court can give effect to any act by the BIT tribunal or by any international
   tribunal that would have the effect of undermining fundamental human rights guaranteed by
   Ecuador's Constitution and by international law. Ecuador's courts also have noted that the
   Lago Agrio case involved citizens exercising their fundamental rights to judicial access and
   protection, and that any pro-investment principle of commercial rights could not trump those
   rights and was inapplicable in the context of this case.

   The Claimants agree with the ROE and more broadly assert that the BIT proceedings
   themselves have no application to their claims against Chevron and that any orders emanating
   from the BIT proceedings will have no binding effect on Claimants or their right to
   enforcement of the Judgment in or outside Ecuador. The Claimants are not allowed under the
   BIT system to participate in the state-investor private arbitration, and the ROE is not a party to
   the Lago Agrio litigation. A recent legal brief on the arbitration is here and an article on this
   issue is here.




                                                                                                      4




                                                                                                           JV1V1 002166
Case 1:11-cv-00691-LAK-RWL Document 2091-12 Filed 10/02/18 Page 8 of 9


   KEY LEGAL DECISIONS, LEGAL BRIEFS

   Ecuador Supreme Court decision affirming judgment against Chevron:
   http://chevrontoxico. com/assets/docs/2013-11-12-supreme -court-ecuador-decision-english.p d


   Canada Supreme Court decision affirming right to enforcement:
   http://chevrontoxico.com/assets/docs/2015-09-04-chevron-v-yaiguaje-canada-decision.pdf

   Ontario Court of Appeal decision affirming right to enforcement:
   http://stevendonziger. com/wp-content/uploads/2013/12/Ontario-appeals-reversal-121713.pclf

   Motion by Villagers to Strike Chevron Defenses in Canada:
   http://chevrontoxico.com/assets/docs/2016-01-20-factum-of-the-respondents-plaintiffs.pdf

   Arbitration proceeding — key legal brief of Ecuador government:
   http://chevrontoxico.com/assets/docs/2015-03-17-roe-3rd-supp-rejoinder.pdf

   Appeal of Judge Kaplan's Decision in RICO Case by Counsel:
   http://guptawessler.com/wp-content/uploads/2012/05/CA2-brief-corrections-RC4.pclf

   Appeal of RICO decision by Ecuadorian villagers:
   http://guptawessler. com/wp-content/uploads/2014/01/LAP-Brief.pdf


   KEY MEDIA ON LITIGATION

   Further general background, videos and materials related to the case can be found at
   www.chevrontoxico.com and in numerous media articles, including:

   60 Minutes segment, 2009: haps://www.youtube. com/watch?v=UGGlnlwxNhs

   Vanity Fair: http ://www.vanityfair. com/news/2007/05/texaco200705

   Video of Chevron defrauding Ecuador court:
   http://amazonwatch. org/news/2015/0408-the-chevron-tapes

   New York Times on Canada enforcement action:
   http://www.nytimes. com/2015/09/05/business/international/court-says-chevron-can-be-pursue
   d-in-canada-over-ecuadorean-damage. html

   Chevron Faces Major Difficulties in Canada:
   http://www. csrwire. com/press releases/38268-Chevron-Facing-Maj or-New-Difficulties-In-E
   cuador-Pollution-Case-After-Losing-Before-Canada-Supreme-Court

   Chevron Faces Potential "Litigation Catastrophe" in 2016:
   http://www. csrwire. com/press releases/38590-In-2016-Chevron-Faces -Potential-Litigation-C
   atastrophe-Over-Ecuador-Pollution-Liability

   Profile of Alan Lenczner, Canadian counsel:
   http://business.financialpost. com/legal-post/meet-alan-lenczner-the-man-fighting-for-ecuador
   an-villagers -in-their-canadian-case -against-chevron

   ##




                                                                                                5




                                                                                                    JVM 002167
Case 1:11-cv-00691-LAK-RWL Document 2091-12 Filed 10/02/18 Page 9 of 9

   July 2016
   INQUIRIES:
   Steven Donziger and Joshua Rizack
   sdonziger donzigerandassociates.com/9175662526
   jrizack@therisinggroup.com/203-246-2639




                                                                 6




                                                                         JVM 002168
